Case 1:17-cv-00173-BRW-CSM Document 115-4 Filed 11/05/18 Page 1 of 4




                   EXHIBIT 4
11/5/2018                             A year later, why no
                   Case 1:17-cv-00173-BRW-CSM              federal charges115-4
                                                         Document          in Dakota Filed
                                                                                     Access 11/05/18
                                                                                            Pipeline sabotage?
                                                                                                           Page 2 of 4
                            Ad
                                                                             Frustrated Apartment Hunting? This Startup is
                                                                             Changing Rentals
                                                                             Loftey                                                                  VISIT SITE




               A year later, still no federal charges against 'saboteurs' of
               Dakota Access Pipeline. Why?
                 William Petroski, Des Moines Register      Published 8:49 a.m. CT July 23, 2018 | Updated 9:02 a.m. CT July 23, 2018



                                                         It's been one year since two Iowa environmental activists claimed responsibility for deliberately causing millions
                                                         of dollars in damage to the Dakota Access Pipeline project, but federal prosecutors haven't filed charges
                                                         against them.


                                                         The activists — Jessica Reznicek, 36, and Ruby Montoya, 28 — have gone into hiding. The lack of federal
                                                         prosecution has some Iowans wondering whether charges will ever be filed.

                                                         "As representatives of people who worked on the pipeline project, it's a little disturbing," said Richie Schmidt,
                                                         an Iowa organizer for Laborers International Union of North America. "Obviously, we want to to see anybody
                                                         who vandalizes any project that our members are working on brought to justice."


                                                         Rachel Scherle, a spokeswoman for the U.S. Attorney's Office in Des Moines, declined to say last week why no
                 (Photo: Special to the Register)        criminal charges have been filed against either Reznicek or Montoya. But she indicated the matter hasn't been
                                                         dropped by federal authorities.

       "I cannot comment on any ongoing investigation," Scherle said.


       Reznicek and Montoya, who had been involved in the Des Moines Catholic Workers' social justice movement, held a news conference July 24, 2017, in
       Des Moines outside the Iowa Utilities Board's offices.

       There, they provided a detailed description of their "direct action" campaign to stop the pipeline while it was under construction.
                                                                                                                                                                          Buy Photo




                 Jessica Reznicek is arrested for vandalism after pulling letters off the Iowa Utilities Board sign on Monday, July 24, 2017 in Des Moines. (Photo: Brian Powers/The Register)




       The two women said their sabotage included burning at least five pieces of heavy construction equipment in northwest Iowa's Buena Vista County.

       They also used oxyacetylene cutting torches to damage exposed, empty pipeline valves up and down the pipeline route through Iowa and into part of
       South Dakota.

       They said they later used tires and gasoline-soaked rags to burn multiple valve sites and electric units, as well as heavy equipment on pipeline
       easements.
https://www.desmoinesregister.com/story/news/politics/2018/07/23/dakota-access-pipeline-iowa-sabotage-no-federal-charges-jessica-reznicek-ruby-m…                                                1/3
11/5/2018                             A year later, why no
                   Case 1:17-cv-00173-BRW-CSM              federal charges115-4
                                                         Document          in Dakota Filed
                                                                                     Access 11/05/18
                                                                                            Pipeline sabotage?
                                                                                                           Page 3 of 4
       The damage to heavy equipment in Buena Vista County alone was estimated at exceeding $2.5 million, while damage at a series of work sites
       elsewhere in Iowa after November 2016 was described as either undetermined or for lesser amounts.

                   Hello! We’ve got complete midterm election
                   coverage right here. Let’s begin!
                   (https://www.usatoday.com/elections/chatbot/)

               ADVERTISEMENT




       Prior to November 2016, before the two women claimed to have begun their initiative, authorities said at least $3 million in damage was reported on the
       pipeline project from apparent arson incidents.


       More: Penalties increased for future pipeline 'sabotage' in Iowa (/story/news/politics/2018/07/23/iowa-lawmakers-enact-tough-penalties-future-pipeline-
       sabotage-access-pipeline-standing-rock-native/805866002/)

       "Some may view these actions as violent, but be not mistaken," Reznicek and Montoya said in a joint statement a year ago. "We acted from our hearts
       and never threatened human life nor personal property. What we did do was fight a private corporation that has run rampantly across our country seizing
       land and polluting our nation's water supply.


       "You may not agree with our tactics, but you can clearly see the necessity of them in light of the broken federal government and the corporations they
       protect."

       None of the sabotage claimed by the two women occurred after oil began flowing through the $3.8 billion Dakota Access Pipeline in June 2017.

       The pipeline, which was developed by Dallas-based Energy Transfer Partners, begins in North Dakota's Bakken oil fields and transports oil through South
       Dakota and Iowa to Patoka, Ill., for distribution to other points.

       After the July 24, 2017, news conference, both Reznicek and Montoya were arrested by Iowa troopers because they damaged a state-owned sign
       outside the Iowa Utilities Board's offices. But they faced only minor charges for the sign damage and were ordered to pay fines they still haven't paid.

       However, FBI agents raided the Catholic Worker House in Des Moines where they lived on Aug. 11, 2017, searching for evidence linking them to the
       pipeline sabotage.


               'They've moved on with their lives'
       Frank Cordaro, a Catholic Workers activist and former Catholic priest, told the Des Moines Register that the two women left Des Moines late last
       September.

       He said they have "dropped out" to destinations that they are not disclosing.

       "They have basically moved on with their lives. They don't want anybody to know where they are, and they are not telling me," Cordaro said.

       He added that he has been in contact with Reznicek, who works as a day laborer, but not with Montoya. However, he believes both remain committed to
       social justice issues, particularly the protection of the environment and their fight against oil.

       "I am hoping to convey to you that after this long year they are not letting the FBI scare them, and they have decided to just work out their fears," Cordaro
       said.


               Why no charges yet? Theories abound
       Both Cordrao and anti-pipeline leader Ed Fallon of Des Moines suspect the energy company doesn't want a trial.

       "What is it that Dakota Access is afraid will come out? Obviously, it could be pretty damaging," Fallon said.

       Vicki Granado, a spokesman for Energy Transfer Partners, said in an email that there is no truth to any assertions that her company has asked the U.S.
       Attorney's Office in Des Moines not to pursue criminal charges against the two women.

       "Beyond that, I will decline to comment as we don't discuss issues related to current or pending legal matters," she said.


       Bill Quigley, a law professor at Loyola University New Orleans who is representing the two women at no cost, said it's his understanding the federal
       investigation into his clients is ongoing.

       "I only hope the federal authorities will look into all the violations by the pipeline owners and operators as seriously as they are looking at the actions of
       protestors and water protectors," he said in an email.


https://www.desmoinesregister.com/story/news/politics/2018/07/23/dakota-access-pipeline-iowa-sabotage-no-federal-charges-jessica-reznicek-ruby-m…                       2/3
11/5/2018                            A year later, why no
                  Case 1:17-cv-00173-BRW-CSM              federal charges115-4
                                                        Document          in Dakota Filed
                                                                                    Access 11/05/18
                                                                                           Pipeline sabotage?
                                                                                                          Page 4 of 4
       Chad Carter, business agent and vice president of Operating Engineers, Local 234, in Des Moines, which had union workers assigned to the pipeline
       construction project, has another theory why prosecutors haven't charged Reznicek and Montoya.


       "There is probably not a lot of proof that they did it," Carter said. He wonders if the two women were claiming responsibility for pipeline damage that was
       done by other people.

       While Cordaro defends the two women, Fallon contends their acts of sabotage were "very misguided."

       "It didn't accomplish anything significant in terms of stopping the pipeline," said Fallon, a leader of protests against the Dakota Access project. "It
       alienated a lot of people who we need on our side. So while I respect and admire their passion, I don’t think it was a wise decision.”

       Both Reznicek, a Des Moines native, and Montoya, who previously lived in Phoenix, are experienced political activists.


       Reznicek became involved in political movements about seven years ago with Occupy Wall Street protests. Montoya came to Iowa in 2016 after
       becoming involved in pipeline protests at the Standing Rock tribe's reservation in North Dakota.

       Both were involved in the "Mississippi Stand" protest against the pipeline construction project, conducted along the Mississippi River in southeast Iowa.

       Energy Transfer Partners filed a sweeping federal lawsuit in North Dakota last year alleging that a host of activist groups — including three Iowa-based
       organizations — participated in a criminal enterprise to fraudulently induce donations, interfere with pipeline construction activities and damage Energy
       Transfer’s critical business and financial relationships.

       The suit, which is still pending, seeks damages of not less than $1 billion. The defendants have rejected the claims, saying the litigation was intended to
       silence free speech through expensive, time-consuming litigation.

       Read or Share this story: https://dmreg.co/2LtQqFs




https://www.desmoinesregister.com/story/news/politics/2018/07/23/dakota-access-pipeline-iowa-sabotage-no-federal-charges-jessica-reznicek-ruby-m…                    3/3
